Citation Nr: 1341960	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disability, to include tinea pedis (jungle rot) and plantar fasciitis; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in September 2007 and in February 2008 that declined to reopen a claim for service connection for a bilateral foot disability on the basis that new and material evidence had not been received.

In January 2013, the Veteran testified during a video conference hearing before the undersigned.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The reopened claim for service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In April 2003 and in May 2004, the RO denied the Veteran's claim for service connection for a bilateral foot disability.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the May 2004 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disability. 


CONCLUSION OF LAW

The evidence received since the RO's May 2004 denial is new and material; and the claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for a bilateral foot disability, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

II.  Petition to Reopen

The RO originally denied service connection for a bilateral foot disability in April 2003 on the basis that the condition did not happen in active service, nor was it aggravated or caused by active service; and available scientific and medical evidence did not support a finding that the bilateral foot condition was associated with herbicide exposure.

Subsequently, in May 2004, the RO declined to reopen a claim for service connection for a bilateral foot disability on the basis that the evidence did not show that the Veteran's current skin condition of the feet was incurred in or aggravated by active service; nor was the condition found to be presumptive to herbicide exposure.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, his personnel records, National Guard records, VA treatment records that showed painful and burning feet of three months' duration in February 2002 and an assessment of probable neuropathy, and various statements from the Veteran. 

On a "Report of Medical History" completed by the Veteran at the time of his separation examination from active service in February 1970, the Veteran reported foot trouble.  Clinical evaluation at the time revealed normal feet.

National Guard records show that the Veteran complained of foot trouble and sore feet in August 1980, and that his boots needed replacing.  He specifically denied having foot trouble in May 1982, November 1986, and in July 1990.
 
In November 2013, the Veteran stated that the jungle rot (skin condition) of his feet is due to his exposure to "conditions and chemicals" in Vietnam.

Based on this evidence, the RO concluded that there is evidence showing a current skin condition of both feet; however, service connection remained denied because the evidence did not show that a bilateral foot disability was incurred in or aggravated by active service, and did not show a condition found to be presumptive to herbicide exposure.  The Veteran was informed of the RO's denial in May 2004, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).

The present claim was initiated by the Veteran in April 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes additional VA treatment records showing complaints of bilateral foot pain and assessments of chronic plantar fasciitis in 2006 and metatarsalgia, keratomas, bilateral xerosis, and history of bilateral hyperhidrosis in 2007; private treatment records, dated in August 2007, from Dr. Dubay; a Social Security award letter dated in May 2010; a medical opinion, dated in December 2010, from Dr. Stewart; and a January 2013 hearing transcript.

Dr. Dubay's treatment records include assessments of plantar fasciitis, bilaterally; medial heel spur syndrome, bilaterally; periostitis, bilaterally; weak tarsal tunnel syndrome, bilaterally; and excessive pronatory defect secondary to a forefoot and rearfoot varus.

In December 2010, Dr. Stewart opined that the Veteran's having spent one year in a wet environment in Vietnam had caused his chronic tinea pedis and arthralgia.

The Veteran testified in January 2013 that he was in the Macon Delta in Vietnam, and that his feet stayed wet three-to-four times weekly.  He testified that he had a pair of boots that were not waterproof, and only two or three pairs of socks.  He testified that he would wring out the socks and let them dry, and then put them back in wet boots.  He testified that he did this for a year while on combat missions.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show in-service incidents of constant wetness of the Veteran's feet and boots during his combat service in Vietnam, and a plausible nexus between those incidents and current disability.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of Dr. Stewart's opinion and the Veteran's testimony.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a bilateral foot disability.


REMAND

Records 

Records in the claims folder show that the Veteran's claim for Social Security benefits based upon disability was awarded in May 2010.  The medical evidence that is used by SSA to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

In addition, recent VA treatment records must be obtained for any bilateral foot disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2002).

Examination 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that service connection for a bilateral foot disability, to include tinea pedis (jungle rot) and plantar fasciitis, is warranted on the basis that he had constant wetness of his feet and boots during his combat service in Vietnam, and that he continues to have bilateral foot pain.  He is competent to describe his symptoms.  His Form DD 214 reflects receipt of the Combat Infantryman Badge and the Purple Heart Medal, among other awards.

VA treatment records show various diagnoses of foot disorders to include chronic plantar fasciitis, metatarsalgia, keratomas, bilateral xerosis, and history of bilateral hyperhidrosis.

Private treatment records show assessments of plantar fasciitis, bilaterally; medial heel spur syndrome, bilaterally; periostitis, bilaterally; weak tarsal tunnel syndrome, bilaterally; excessive pronatory defect secondary to a forefoot and rearfoot varus; chronic tinea pedis; and arthralgia.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a bilateral foot disability, to include tinea pedis (jungle rot) and plantar fasciitis, that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of the award, and any recent evaluations.

All attempts to fulfill this development should be documented in the claims file (physical or electronic).  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain recent VA treatment records for any bilateral foot disability, dated from April 2009; and associate them with the Veteran's claims folder (physical or electronic). 

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of bilateral foot pain, and the likely etiology of the disease or injury. 

For any current bilateral foot disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include during his combat service in Vietnam and the constant wetness of his feet and boots, as reported by the Veteran. 

The examiner should reconcile any opinion with the service treatment records and National Guard records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  

A full and complete rationale for any opinion expressed is required. The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given the medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


